DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 2/8/2022.  Claims 2 and 6 have been canceled and claim 12 has been added.  Claims 1, 3-5 and 7-12 are now pending.  
Allowable Subject Matter

3.	Claims 1, 3-5 and 7-12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Morifuji (EP 0460923) and Mitsuhashi et al. (US 2005/0129606).
	Morifuji discloses a magnesium carbonate of formula (I):

    PNG
    media_image1.png
    21
    153
    media_image1.png
    Greyscale

wherein n is a number of from 3 to 5 and m is a number of from 3 to 5, consists of porous particles composed of an aggregate of plate crystals having an average particle size of 1 to 50 µm and a specific surface area of 10 to 70 m2/g (claim 1).  
	Mitsuhashi et al. disclose a magnesium carbonate of formula of 

    PNG
    media_image2.png
    21
    182
    media_image2.png
    Greyscale

wherein m is a number of from 3 to 5 and n is a number of from 3 to 8, having diameter of 1 to 20 µm, a length of 5 to 200 µm, and a specific surface area of 70 to 200 m2/g (claims 1-3, [0024]).  
Morifuji and Mitsuhashi et al. do not teach or fairly suggest the claimed magnesium carbonate having a zeta potential of 6 to 25 mV and a BET specific surface area of 28 m2/g or more in the form of aggregates with a card-house structure.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762